GANTY, J.
I concur in the result.
The majority are still pointing to Lindvall v. Woods, 41 Minn. 212, 42 N. W. 1020, as a landmark; but it seems to me very clear that since the case of Blomquist v. Chicago, M. & St. P. Ry. Co., 60 Minn. 426, 62 N. W. 818, it is the stern of their drifting craft which is pointing to that landmark. The defective scaffold or bench on which plaintiff stood was not an appliance furnished by *332the master for the work, but was of a temporary character, constructed as a part of the work. Then the master is not liable unless the foreman was a vice principal, and by reason of his negligence plaintiff was injured. There was, in my opinion, no substantial disparity between the foreman and plaintiff, and therefore the former was not a vice principal. In my dissenting opinion in the Blomquist case I discussed to some extent Fraser v. Red River Lumber Co., 45 Minn. 235, 47 N. W. 785, and Marsh v. Herman, 47 Minn. 537, 50 N. W. 611 (see 60 Minn. 438, 439, 62 N. W. 821), and for the reasons there stated I am of the opinion that plaintiff is not entitled to recover.
On October 7, 1898, the following additional opinion was filed:
COLLINS, J.
In this cause, counsel for defendant having, moved for an amendment to the opinion or order of this court filed in the cause July 14, 1898, and both parties having been duly heard, it is ordered that said amendment be, and hereby is, allowed. To the words “Judgment reversed” there are hereby added the words, “and the court below is ordered to enter judgment in favor of the defendant and against the plaintiff, notwithstanding the verdict.”